IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-77,237-01


EX PARTE DONALD DEAN GOWER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 8126 IN THE 27TH JUDICIAL DISTRICT COURT
FROM LAMPASAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital murder
and sentenced to life imprisonment.  His conviction was affirmed on appeal.  Gower v. State, No.
0-08-00570-CR (Tex. App. - Austin, November 5, 2010).
	On February 17, 2012, the trial court made findings of fact and conclusions of law,
recommending that relief be denied.
	The trial court's findings did not fully address all fact issues necessary to the resolution of
the claims that were raised by Applicant.  Nonetheless, this Court has undertaken an independent
review of all the evidence in the record.  Therefore, based on the trial court's findings of fact and
conclusions of law as well as this Court's independent review of the entire record, we deny relief.

 
Filed: March 28, 2012
Do not publish